Opinion by
Evans, J.
The testimony did not disclose how it actually came about that the merchandise was undervalued. It was held that for the petitioner to rest his cause on statements following the language of the statute that he did not intend to defraud the revenues, or conceal or misrepresent the facts of the case, or to deceive the appraiser as to the value of the merchandise, does not meet the requirements of the statute in order to warrant relief. On the record presented the petition was denied. Gresham v. United States (27 C. C. P. A. 242, C. A. D. 70) cited.